Citation Nr: 1022890	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of the reduction in evaluation for left 
shoulder (minor) rotator cuff tear with arthritis, from 30 
percent to 20 percent, effective May 1, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
left shoulder (minor) rotator cuff tear with arthritis, to 
include consideration of an extraschedular evaluation.

3.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from April 1980 to April 1984.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from December 2006 and February 2009 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The December 2006 decision denied entitlement to an 
evaluation in excess of 30 percent for the left shoulder 
disability, while the February 2009 decision implemented 
reduction of the evaluation to 20 percent effective from May 
1, 2009.  The Veteran has filed timely notices of 
disagreement with both decisions, and the RO has addressed 
both issues in a statement of the case or supplemental 
statements of the case; the RO in fact has combined the two 
matters into one issue.  The Board has separated them in 
order to ensure a full and fair consideration of the 
respective issues.

The Veteran testified at an April 2010 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The issues of entitlement to an increased evaluation for the 
left shoulder disability and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Notice of a proposed reduction in evaluation of the left 
shoulder disability was mailed to the Veteran on December 16, 
2008.

2.  Final rating action to implement the proposed reduction 
in evaluation of the left shoulder disability was taken on 
February 13, 2009, a period of 59 days after the final rating 
action.


CONCLUSION OF LAW

The reduction in evaluation of the left shoulder disability 
from 30 percent to 20 percent effective May 1, 2009, was not 
proper.  38 C.F.R. § 3.105(e), 3.110 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



II.  Propriety of Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the Veteran must be given 60 
days to submit additional evidence and/or request a 
predetermination hearing.  See 38 C.F.R. § 3.105(e).  A 
hearing must be requested within 30 days of the notice of 
proposed reduction, and no action to reduce the award may be 
taken until such hearing is conducted.  38 C.F.R. 
§ 3.105(i)(1).  If additional evidence showing the award 
should be continued at current levels is not received within 
the 60 day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action 
expires.38 C.F.R. § 3.105(e).

Here, the RO determined that, based on VA examination 
findings in August 2006 and November 2008, sustained 
improvement in the Veteran's left shoulder disability was 
demonstrated and a reduction in evaluation from 30 percent to 
20 percent was warranted.

A proposed rating decision was prepared in December 2008, and 
notice of such was mailed to the Veteran on December 16, 
2008.  The Veteran objected to the reduction in January 2009 
correspondence, but he did not request a hearing.  He did 
notify the RO of additional VA treatment records, which the 
RO obtained and associated with the file. 

On February 13, 2009, a rating decision implementing the 
proposed reduction was promulgated; a 20 percent evaluation 
was assigned effective May 1, 2009.  Notice of the decision 
was sent to the Veteran on February 19, 2009.

In calculating the 60 day due process period for the 
Veteran's time to respond, time is counted from the date of 
notice to the Veteran of the proposed decision.  Notice was 
mailed on December 16, 2008.  This first day is actually 
excluded from the 60 day period by regulation; day 1 is 
therefore December 17, 2008.  The last day, day 60, is 
included.  38 C.F.R. § 3.110.  The 60th day from December 16, 
2008, is February 14, 2009.  There are 15 days in the 
remainder of December (December 17 to December 31) and 31 
days in January.  That is 46 days.  An additional 14 days in 
February must have passed to meet the due process 
requirement.  By promulgating the final reduction on February 
13, 2009, at 59 days, the RO violated the due process rights 
of the Veteran under 38 C.F.R. § 3.105(e).

Accordingly, the reduction in evaluation of the left shoulder 
disability from 30 percent to 20 percent was not proper, and 
a 30 percent evaluation must be restored effective May 1, 
2009.

The Board need not reach the question of whether a reduction 
was factually warranted in light of this procedural error.


ORDER

The reduction in evaluation of the left shoulder disability 
from 30 percent to 20 percent was not proper, and restoration 
of a 30 percent evaluation effective May 1, 2009, is granted.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim, and for referral to 
the Director of Compensation and Pension Services for 
consideration of an extraschedular evaluation.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.16(b).

At the April 2010 hearing, the Veteran indicated that his 
left shoulder disability was worse since his most recent, 
November 2008 VA examination.  VA and private treatment 
records support this allegation; there is some indication 
that such treatment continues.  On remand, a VA examination 
is required to obtain current findings for evaluation 
purposes, and updated treatment records should be obtained.

Further, the Board finds that referral to the Director of 
Compensation and Pension Services is appropriate for both 
evaluation of the left shoulder disability, and entitlement 
to TDIU.  The evidence of records makes clear that the 
Veteran's left shoulder disability meets the criteria for 
assignment of a schedular 30 percent evaluation.  Examiners 
in August 2002, August 2006, and November 2008 describe 
remarkably similar findings, demonstrating that while the 
Veteran has retained range of motion of the left arm to 
approximately shoulder height, the actual functional 
impairment of the extremity due to pain, weakness, fatigue, 
lack of endurance, and incoordination with repeated movement 
is in fact far more severe.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Several doctors have indicated, and the Veteran has 
alleged that he is unemployable in light of the degree of 
functional impairment of the left shoulder and the impact of 
his narcotic treatment on his overall functioning.

A 30 percent evaluation is the maximum schedular evaluation 
for a minor, nondominant shoulder in the absence of 
ankylosis.  Extraschedular evaluations may be assigned where 
the rating schedule is inadequate to compensate a Veteran for 
the degree of impairment due to his service connected 
disability.  Such extraschedular evaluations are subject to 
the approval of the Director of the Compensation and Pension 
Service. 38 C.F.R. § 3.321(b).  The evaluation of the left 
shoulder disability presents such an unusual and exceptional 
disability picture that referral to the Director is 
warranted.

Moreover, extraschedular consideration is required with 
respect to TDIU.  The Veteran does not currently meet the 
schedular eligibility requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  He does not have a single disability rated 60 
percent disabling, or a combined disability evaluation of 70 
percent, with at least one disability rated 40 percent 
disabling.  However, "it is the established policy of [VA] 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in" 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).  In this case, both private 
and VA doctors have opined that the service connected left 
shoulder is of such severity that the Veteran is 
unemployable.  The Veteran has additionally alleged that 
beyond the impairment of the physical ability of his arm, the 
medications he uses for pain impair his occupational capacity 
and function.  Referral to the Director for consideration of 
TDIU on an extraschedular basis is therefore warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Obtain updated treatment records from 
the VA medical center at Mountain Home, as 
well as all associated clinics, and any 
other VA facility identified in the record 
or by the Veteran.

2.  Contact the Veteran and obtain a 
signed VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for Pain 
Management Associates and any other 
private care provider seen by the veteran.  
Upon receipt of such, take appropriate 
steps to obtain updated treatment records 
and associate them with the claims file.

Inform the Veteran that in the 
alternative, he may obtain and submit the 
private treatment records to VA himself.

3.  After completing the above 
development, schedule the Veteran for a VA 
Joints examination.  The examiner should 
describe the current status of the 
Veteran's left shoulder disability.  The 
examiner must describe and comment on the 
degree of occupational functioning imposed 
by the service connected left shoulder 
disability.

4.  After the examination, the Veteran's 
case should be referred to the Director of 
the Compensation and Pension Service for 
consideration of assignment of an 
extraschedular evaluation for the service 
connected left shoulder disability under 
38 C.F.R. § 3.321(b), and for 
consideration of a finding of TDIU on an 
extraschedular basis under 38 C.F.R. 
§ 4.16(b).

5.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If either of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


